Case 2:19-bk-50765       Doc 15 Filed 03/08/19 Entered 03/09/19 02:58:37                   Desc
                       Imaged Certificate of Notice Page 1 of 3



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



Dated: March 6, 2019



________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   In re:                                        :       Case No. 19-50765
                                                 :
            The SmarTV Company LLC               :       Chapter 7
                                                 :
                          Debtor.                :       Judge John E. Hoffman Jr.


               ORDER AUTHORIZING TRUSTEE TO EMPLOY COUNSEL
                              (REL DOC NO 10)

            This matter is before the Court upon the Application of Christal L. Caudill,

   Trustee, for authority to employ counsel.

            WHEREUPON, upon consideration of said Application, the Court, finds that it

   will be in the best interest of the within estate that the Trustee have competent legal

   counsel to advise and assist her in the administration of this estate, that it is in the best

   interest of the estate that the Trustee be authorized to retain Christal L. Caudill and
Case 2:19-bk-50765       Doc 15 Filed 03/08/19 Entered 03/09/19 02:58:37                 Desc
                       Imaged Certificate of Notice Page 2 of 3


   Caudill Law Group, as attorneys for the estate, and that Christal L. Caudill and the other

   attorneys of Caudill Law Group are qualified to act as such attorneys under 11 U.S.C. §

   327.

          IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that

   Christal L. Caudill and Caudill Law Group be, and it hereby is, appointed as attorney for

   the Trustee for the within estate to represent the Trustee generally; that said appointment

   shall be effective as of the date of the filing of the Application to Employ Counsel; and

   that the compensation of Christal L. Caudill and Caudill Law Group as such attorneys

   shall be fixed and paid as an expense of administration of the estate.

    IT IS SO ORDERED.

   Copies to: Default List
            Case 2:19-bk-50765              Doc 15 Filed 03/08/19 Entered 03/09/19 02:58:37                               Desc
                                          Imaged Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                 Southern District of Ohio
In re:                                                                                                     Case No. 19-50765-jeh
The SmarTV Company LLC                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0648-2                  User: rosanop                      Page 1 of 1                          Date Rcvd: Mar 06, 2019
                                      Form ID: pdf01                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 08, 2019.
db             +The SmarTV Company LLC,   480 Olde Worthington Rd., Suite 350,   Westerville, OH 43082-7067

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 6, 2019 at the address(es) listed below:
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal Caudill     on behalf of Trustee Christal L Caudill clcaudill@caudill-law.com
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com
              J Matthew Fisher    on behalf of Debtor   The SmarTV Company LLC fisher@aksnlaw.com,
               doan@aksnlaw.com
              Jeanna M Weaver    on behalf of Creditor   ST Investment Properties LLC jweaver@plunkettcooney.com,
               amyerscough@plunkettcooney.com
              Jonathan S Hawkins    on behalf of Interested Party    Deutsche Bank Trust Company Americas
               jonathan.hawkins@thompsonhine.com, mary.hicks@thompsonhine.com;ECFDocket@thompsonhine.com
              Larry J. McClatchey    on behalf of Creditor   SQN Capital Management, LLC
               lmcclatchey@keglerbrown.com, hmckinley@keglerbrown.com
                                                                                              TOTAL: 7
